DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of U.S. Patent Application No. 15/832,286, filed December 5, 2017, which claims the benefit of Provisional U.S. Patent Application No. 62/430,141, filed December 5, 2016.
Claims 1-19 are currently pending and have been examined in this Non-Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021.  Based on the provisions of 37 CFR 1.97, the IDS is being considered by the Examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.10,973,093.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application ‘210 is fully disclosed and covered in the patent ‘093 since the patent and the application are both claiming common overlapping and substantially similar subject matter, as follows: 
The patent ‘093 discloses all the limitations of the instant application including, a  control module for use in a load control system for controlling a cumulative light emitted by a lighting fixture, the lighting fixture comprising one or more light-emitting diode (LED) light sources and an LED driver adapted to receive power from a power source, the LED driver including an output for conducting an output current, the LED driver characterized by a low-end intensity, the control module comprising: a first controllably conductive device configured to be electrically coupled in series with a first LED light source; a control circuit configured to generate a first drive signal for rendering the first controllably conductive device conductive and non-conductive to control the magnitude of a first LED current through the first LED light source; an artificial load circuit; and a second controllably conductive device electrically coupled in series with the artificial load circuit; wherein the control circuit is configured to generate a second drive signal for rendering the second controllably conductive device conductive to divert at least a portion of the output current of the LED driver away from the first LED light source; wherein the control circuit is configured to pulse-width modulate the first and second drive signals and to determine respective duty cycles of the first and second drive signals in dependence upon a requested intensity for the cumulative light emitted by the lighting fixture, wherein the requested intensity is below the low-end intensity of the LED driver; and a third controllably conductive device configured to be electrically coupled in series with a second LED light source, wherein the control circuit is configured to control the third controllably conductive device to control the magnitude of a second LED current through the second LED light source; wherein the first and second LED light sources are different colors, and the control circuit is configured to control the magnitudes of the first and second LED currents to adjust a color temperature of the cumulative light emitted by the lighting fixture.  The conflicting claims are not patentably distinct from each other since substantially similar inventive features are being claimed in both the instant application and the patent ‘093 utilizing equivalent and/or obvious variants of each other.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US  2014/0103827).
Regarding Claim 1, 
Newman discloses:
	A control module (Abstract, [0019-0024] and Figs. 1-2, 21 4-6) for use in a load control system for controlling a cumulative light emitted by a plurality of LEDs (Abstract and Figs. 1-2; LED light having LEDs) and an LED driver (LED driver 102 ) adapted to receive power from a power source (AC power source 105), the control module comprising:
	a first & second controllably conductive devices configured to be electrically coupled in series with a first LED & second LED of the plurality of LEDs (Fig. 6-8; dimmer switch 100/200/300 switches FETs Q210A&B and Triac 110 or gate coupling circuit 350 having a voltage-controlled conductive device such as MOS-gate transistors Q352A, Q352B, [0113] drive circuit 530 drives the FET and switches into full conduction mode);
	an artificial load circuit (Fig. 1 artificial load circuit 107/109, see also [0055]);

    PNG
    media_image1.png
    463
    747
    media_image1.png
    Greyscale

a third controllably conductive device electrically coupled in series with the artificial load circuit ([0055] LED driver 102 may comprise an artificial load circuit 109 for conducting current through the dimmer switch 100. The artificial load circuit 109 may conduct and manage current magnitude of the total current conducted through the triac of the dimmer switch 100);
	a control circuit (control circuit 115/215, [0120] control circuit conducts and operates control current through the LED driver) configured to:
generate a first & second drive signal for rendering the first & second controllably conductive device conductive and non-conductive to control a magnitude of a first LED and second LED through the first and second LED ( [0113] drive circuit 530 drives the FET and switches into full conduction mode, Fig. 6-8; dimmer switch 100/200/300 switches FETs Q210A/B or Triac 110, gate coupling circuit 350 having a voltage-controlled conductive device such as MOS-gate transistors Q352A, Q352B, [0024] control circuit is coupled so as to conduct a control current through the electrical load and to generate a drive signal, first signal conductive, and second signal non-conductive, in response to actuations of the actuator, smart dimmer switch 110 comprises a gate control input that receives the control signals for rendering the semiconductor switch conductive and/or nonconductive);
control the magnitudes of the first and second LED currents to adjust the cumulative light by the plurality of the LEDs ([0065] by increasing and decreasing in magnitude, the load current I.sub.LOAD may also change direction after the bidirectional semiconductor switch 110 is rendered conductive. Therefore, the bidirectional semiconductor switch 110 is also operable to conduct current in both directions (i.e., to and from the LED driver 102),; and
generate a third drive signal for rendering the third controllably conductive device conductive to divert at least a portion of the first and second LED currents away from the first and second LEDs of the plurality of LEDs  ([0055-0056] LED driver also coupled to an artificial load circuit 109 controllable to selectively conduct current by diverting current or decreasing current, the artificial load circuit 109 may be controlled to conduct different amounts of current based on V.sub.AC, half cycle timing or the operating mode of the LED driver 102 based on full conduction mode, [0053] a three-way dimmer switch that may be used in a three-way lighting system and has at least three load terminals, [0054] control circuit 107 controls the intensity of the LED light source in response to phase-control signal and [0058-0060] drive voltage V.sub.DR (i.e., a gate drive voltage) for controlling the bidirectional semiconductor switch 110 to thus adjust the intensity of the LED light source 104 in response to actuations of the intensity adjustment actuator 118, [0072] and  [0108] target intensity of the light source 104 is adjusted via phase-control voltage and [0153] adjust the low-end intensity L.sub.LE and the high-end intensity L.sub.HE between which the microprocessor 1230 may control the target intensity L.sub.TRGT of the LED light source 104, see also [0101-0106]).

Regarding Claim 2, 
Newman discloses the control module of claim 1, and further discloses wherein the control circuit is configured to: pulse-width modulate the first and second drive signals; and determine respective duty cycles of the first and second drive signals in dependence upon a requested cumulative light to be emitted by the plurality of LEDs ([0007] bidirectional semiconductor switch is conductive for a conduction time each half cycle. A zero-crossing is defined as the time at which the AC line voltage transitions from positive to negative polarity, or from negative to positive polarity, at the beginning of each half cycle, [0010] The second triac remains conductive until the magnitude of the load current drops below the holding current of the second triac (e.g., at the end of a half cycle), [0067] control circuit 115 conducts the control current I.sub.CNTL through the rectifier circuit 114 and the LED driver 102. Accordingly, the total current conducted through the LED driver 102 each half cycle is the sum of the load current I.sub.LOAD conducted through the bidirectional semiconductor switch 110, the control current I.sub.CNTL conducted through the control circuit 115 of the dimmer switch 100, and any leakage current conducted through the filter circuit that may be coupled between the hot terminal H and the dimmed hot terminal DH, see also [0064]).

Regarding Claim 3, 
Newman discloses the control module of claim 2, and further discloses:  input terminals configured to be coupled to the output of an LED driver characterized by a low-end intensity (Fig. 1 input terminals of 104 coupled to LED driver 102 for receiving current outputted from LED driver, Abstract; [0072] the drive voltage is driven low to render the triac conductive, see also [0058-061]); wherein, when a requested intensity is less than a low-end intensity of the LED driver, the control circuit is configured to adjust the respective duty cycles of the first and second drive signals in dependence upon the requested cumulative light to be emitted by the plurality of LEDs ([0024] an actuator for receiving a user input, and a control circuit operable to operate the load control device in a low-power mode, [0071-0072] the drive voltage V.sub.DR is driven low to render the triac 110' conductive after a variable amount of time has elapsed since the half cycle start time (i.e., the non-conduction time T.sub.NC as shown in FIGS. 3A and 3B), where the variable amount of time is adjusted in response to intensity adjustment actuator 118).

Regarding Claims 4 & 8, 
Newman discloses the control module of claims 2-3, and further discloses wherein the control circuit is configured to adjust & maintain an operating period of the first and second drive signals as the requested cumulative light changes ([0059] The bidirectional semiconductor switch 110 comprises a control input (e.g., a gate), which may receive control signals for rendering the bidirectional semiconductor switch conductive and non-conductive).

Regarding Claim 5,
Newman discloses the control module of claim 4, and further discloses: adjust the operating period of the first and second drive signals as a function of at least one of the requested cumulative light or the duty cycle of one or more of the first or second drive signals ([018] dimmer switch may be a "smart" dimmer switch for providing advanced features and functionality, such as an advanced programming mode for adjusting the operating characteristics of the dimmer switch to improve the performance of the dimmer switch when working with the LED and CFL lighting loads, [0077] The rate at which the magnitude of the timing voltage V.sub.TIM increases with respect to time (i.e., dV.sub.TIM/dt) is a function of the magnitude of the timing current I.sub.TIN).

Regarding Claim 7,
Newman discloses the control module of claims 4, and further discloses: adjust the operating period of the first and second drive signals randomly as the requested cumulative light changes ([018] dimmer switch may be a "smart" dimmer switch for providing advanced features and functionality, such as an advanced programming mode for adjusting the operating characteristics of the dimmer switch to improve the performance of the dimmer switch when working with the LED and CFL lighting loads, [0077] The rate at which the magnitude of the timing voltage V.sub.TIM increases with respect to time (i.e., dV.sub.TIM/dt) is a function of the magnitude of the timing current I.sub.TIN).

Regarding Claim 9,
Newman discloses the control module of claim 1, and further discloses: a first communication circuit configured to receive a control instruction via a first communication link, wherein the control circuit is configured to control the first and second controllably conductive devices to control the magnitude of the first and second LED currents through the first and second LEDs in response to the control instruction ([0053]switch may comprise an additional connection that provides communication with a remote control device and [0139] microprocessor can receive digital messages from a wireless signal receiver, for example as digital control circuit 915 comprises a communication circuit).

Regarding Claim 16,
Newman discloses the control module of claim 1, and further discloses wherein the artificial load circuit has a current-voltage curve that approximates a current-voltage curve of the first LED ([0056] The artificial load circuit 109 may simply comprise a constant impedance circuit (e.g., a resistor) or may comprise a current source circuit. Alternatively, the artificial load circuit 109 may be controllable, such that the artificial load circuit may be enabled and disabled to thus selectively conduct current through the dimmer switch 100. In addition, the artificial load circuit 109 may be controlled to conduct different amounts of current depending upon the magnitude of the AC mains line voltage V.sub.AC, the present time during a half cycle of the AC mains line voltage, or the present operating mode of the LED driver 102).

Regarding Claim 17,
 Newman discloses the control module of claim 1, and further discloses wherein the control circuit is configured to tune the current- voltage curve of the artificial load circuit (Fig. 3B, 7, 14 and 23; current-voltage curves, [0056] The artificial load circuit 109 may simply comprise a constant impedance circuit (e.g., a resistor) or may comprise a current source circuit. Alternatively, the artificial load circuit 109 may be controllable, such that the artificial load circuit may be enabled and disabled to thus selectively conduct current through the dimmer switch 100. In addition, the artificial load circuit 109 may be controlled to conduct different amounts of current depending upon the magnitude of the AC mains line voltage V.sub.AC, the present time during a half cycle of the AC mains line voltage, or the present operating mode of the LED driver 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 6, 10-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US  2014/0103827)  in view of Chitta (US 20160183344)
Regarding Claims 6,
Newman discloses claim 4, as recited above.  However, Newman does not explicitly specify that the determining of operating period of the first and second drive signals are from a look-up table features.
Nonetheless, Chitta specifically discloses determining of operating period of the first and second drive signals  from a look-up table in dependence upon at least one of the requested cumulative light or the duty cycle of one or more of the first or second drive signals ([0013] a memory configured to store a light engine defining preset intensities for the LED light sources, [0101] The control circuit 520 may be coupled to a memory 526 for storing the operational characteristics of the LED driver 500 (e.g., the target intensity L.sub.TRGT, the low-end intensity L.sub.LE, the high-end intensity L.sub.HE, the link address, the slave address, the fixture address and/or serial number, the color engine, etc.  The control circuit 520 may be configured to use the color engine stored in the memory 526 to update the target intensity L.sub.TRGT of the LED light source 502 in dependence upon a command included in a digital message received via the communication circuit 530, see also [0015], [0106] ).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention to incorporate the look-up table features taught by Chitta into Newman’s control module in order to “update the target intensity of the LED light” (Chitta; [0102]). 

Regarding Claim 10,
Newman discloses the control module of claim 9, including a communication circuit, as recited above, and additionally a connection providing communication with a remote control device as a second communication circuit ([0053] dimmer switch may comprise an additional connection that provides for communication with a remote control device (for remotely controlling the dimmer switch), however it does not specify the additional features of the second communication circuit. 
Nonetheless, Chitta in the same field of endeavor, specifically discloses a second communication circuit (Fig. 12; comm. circuit 1206 and comm. circuit 1208, and Fig. 5B; communication circuits 580 and 582) configured to be coupled to an LED driver via a second communication link; wherein the control circuit is configured to control the LED driver via the second communication circuit to adjust the magnitude of an output current of the LED driver in response to the control instruction received via the first communication circuit ([0100] The control circuit 520 may generate a drive control signal V.sub.DRIVE that is provided to the load regulation circuit 510 for adjusting the magnitude of a load voltage V.sub.LOAD generated across the LED light source 502 and/or the magnitude of a load current I.sub.LOAD conducted through the LED light source to thus control the intensity of the LED light source to a target intensity L.sub.TRGT, see also [0117]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention to incorporate the features taught by Chitta into Newman’s control module in order to have additional communication circuit that is “capable of performing communications via the same communication channels or different communication channels” (Chitta; [0117]). 

Regarding Claim 11,
Modified Newman discloses the control module of claim 10, as recited above, and Newman further discloses wherein the control instruction includes a requested intensity for the plurality of LEDs, the control circuit configured to adjust the magnitude of the output current of the LED driver as a function of the requested intensity ([0111] the dimmer switch 500 (e.g., by actuating the slider control) to adjust the target intensity L.sub.TRGT of the LED light source 104).

Regarding Claim 12,
Modified Newman discloses the control module of claim 11, as recited above, and Newman further discloses the control module of claim 11, wherein the control circuit is configured to adjust the duty cycle of the third drive signal as a function of the requested intensity when the requested intensity is less than a low-end intensity of the LED driver ([0055] the artificial load circuit 109 may conduct enough current to ensure that the magnitude of the total current conducted through the triac of the dimmer switch 100 exceeds the rated latching and holding currents of the triac, [0018] "smart" dimmer switch for providing advanced features and functionality, such as an advanced programming mode for adjusting the operating characteristics of the dimmer switch to improve the performance of the dimmer switch when working with the LED and CFL lighting loads, [0077] The rate at which the magnitude of the timing voltage V.sub.TIM increases with respect to time (i.e., dV.sub.TIM/dt) is a function of the magnitude of the timing current I.sub.TIN).).

Regarding Claim 13,
Modified Newman discloses claim 11, as recited above.  However, Newman does not explicitly specify, nonetheless Chitta discloses: when the requested intensity is less than the low- end intensity of the LED driver, the control circuit is configured to adjust the respective duty cycles of the first and second drive signals in dependence upon a requested color temperature and the duty cycle of the third drive signal ([0050] a lighting command may include a desired color trajectory value of the composite light to be emitted from the controlled lighting fixture 230. The desired color trajectory may be a desired color temperature for the lighting fixture 230 with respect to a desired total intensity for the cumulative light emitted by the lighting fixture 230 (e.g., when the intensity of the lighting fixture 230 is being adjusted, for example, the LED drivers 234A, 234B, 234C may be configured to control the respective LED light sources 232A, 232B, 232C to cause the lighting fixture 230 to emit a color temperature as defined by the desired color trajectory.  The  color trajectory may correspond to a color temperature of an incandescent lamp when dimmed from a low-end intensity, [0035] the system controller and/or the load control system that controls the intensity levels of the first and second discrete-spectrum light sources may determine the individual intensity levels of the first and second discrete-spectrum light sources based on both the desired color temperature value of the composite light and the desired overall intensity level of the composite light).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention to incorporate the color temperature features taught by Chitta into Newman’s control module in order to “update the target intensity of the LED light” (Chitta; [0102]).

Regarding Claim 14,
Modified Newman discloses claim 11, as recited above, and further discloses wherein, when the requested intensity is greater than the low-end intensity of the LED driver, the control circuit is configured to control the duty cycle of the third drive signal to zero ([0065] When the bidirectional semiconductor switch 110 is conductive and the magnitude of the phase control voltage V.sub.PC is greater than approximately the magnitude of the bus voltage V.sub.BUS of the LED driver 102, the LED driver 102 will begin to conduct the load current I.sub.LOAD through the bidirectional semiconductor switch, [0063] trigger circuit 140 is characterized by a variable threshold (i.e., a variable threshold voltage V.sub.TH shown in FIGS. 3A and 3B) that may be adjusted in response to the intensity adjustment actuator 118 of the user interface of the dimmer switch 100, [[0055] the artificial load circuit 109 may conduct enough current to ensure that the magnitude of the total current conducted through the triac of the dimmer switch 100 exceeds the rated latching and holding currents of the triac).
 However, Newman does not explicitly specify, nonetheless Chitta discloses: adjust the respective duty cycles of the first and second drive signals in dependence upon a requested color temperature ([0050] a lighting command may include a desired color trajectory value of the composite light to be emitted from the controlled lighting fixture 230. The desired color trajectory may be a desired color temperature for the lighting fixture 230 with respect to a desired total intensity for the cumulative light emitted by the lighting fixture 230 (e.g., when the intensity of the lighting fixture 230 is being adjusted, for example, the LED drivers 234A, 234B, 234C may be configured to control the respective LED light sources 232A, 232B, 232C to cause the lighting fixture 230 to emit a color temperature as defined by the desired color trajectory.  The  color trajectory may correspond to a color temperature of an incandescent lamp when dimmed from a low-end intensity, [0035] the system controller and/or the load control system that controls the intensity levels of the first and second discrete-spectrum light sources may determine the individual intensity levels of the first and second discrete-spectrum light sources based on both the desired color temperature value of the composite light and the desired overall intensity level of the composite light).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention to incorporate the color temperature features taught by Chitta into Newman’s control module in order to “update the target intensity of the LED light” (Chitta; [0102]).

Regarding Claim 15,
Modified Newman discloses claim 10, as recited above and Newman further discloses  wherein the first communication circuit comprises a digital communication circuit configured to transmit and receive digital messages via a digital communication link ([0139] the microprocessor 930 of the dimmer switch 900 may alternatively be operable to receive a digital message, and microprocessor 930 may be operable to control the bidirectional semiconductor switch 110 in response to the digital messages received via the RF signals), and the second communication circuit comprises an analog communication circuit configured to generate control signals on an analog control link ([0061] the dimmer switch 100 comprises an analog control circuit 115 including a power supply 120, a constant-rate one-shot timing circuit 130, and a variable-threshold trigger circuit 140 (i.e., a gate drive circuit), The control circuit 115 receives the rectified voltage V.sub.RECT from the rectifier circuit 114 and conducts a control current I.sub.CNTL through the load (i.e., the LED driver 102) in order to generate a drive voltage V.sub.DR for controlling the bidirectional semiconductor switch 110 to thus adjust the intensity of the LED light source 104 in response to the intensity adjustment actuator 118).

Regarding Claim 18,
Newman discloses claim 1, as recited above.  However, Newman does not explicitly specify, nonetheless Chitta discloses: wherein the first and second LEDs are different colors, and the control circuit is configured to control the magnitudes of the first and second LED currents to adjust a color temperature of the cumulative light emitted by a lighting fixture ([0050] a lighting command may include a desired color trajectory value of the composite light to be emitted from the controlled lighting fixture 230. The desired color trajectory may be a desired color temperature for the lighting fixture 230 with respect to a desired total intensity for the cumulative light emitted by the lighting fixture 230 (e.g., when the intensity of the lighting fixture 230 is being adjusted, for example, the LED drivers 234A, 234B, 234C may be configured to control the respective LED light sources 232A, 232B, 232C to cause the lighting fixture 230 to emit a color temperature as defined by the desired color trajectory.  The  color trajectory may correspond to a color temperature of an incandescent lamp when dimmed from a low-end intensity, [0035] the system controller and/or the load control system that controls the intensity levels of the first and second discrete-spectrum light sources may determine the individual intensity levels of the first and second discrete-spectrum light sources based on both the desired color temperature value of the composite light and the desired overall intensity level of the composite light).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention to incorporate the color temperature features taught by Chitta into Newman’s control module in order to “update the target intensity of the LED light” (Chitta; [0102]).

Regarding Claim 19,
Modified Newman discloses claim 18, as recited above.  However, Newman does not explicitly specify, nonetheless Chitta discloses: wherein the control circuit is configured to pulse-width modulate the first, second, and third drive signals, the control circuit configured to determine respective duty cycles of the first, second, and third drive signals in dependence upon a requested color temperature for the cumulative light emitted by the lighting fixture ([0050] a lighting command may include a desired color trajectory value of the composite light to be emitted from the controlled lighting fixture 230. The desired color trajectory may be a desired color temperature for the lighting fixture 230 with respect to a desired total intensity for the cumulative light emitted by the lighting fixture 230 (e.g., when the intensity of the lighting fixture 230 is being adjusted, for example, the LED drivers 234A, 234B, 234C may be configured to control the respective LED light sources 232A, 232B, 232C to cause the lighting fixture 230 to emit a color temperature as defined by the desired color trajectory.  The  color trajectory may correspond to a color temperature of an incandescent lamp when dimmed from a low-end intensity, [0035] the system controller and/or the load control system that controls the intensity levels of the first and second discrete-spectrum light sources may determine the individual intensity levels of the first and second discrete-spectrum light sources based on both the desired color temperature value of the composite light and the desired overall intensity level of the composite light).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention to incorporate the color temperature features taught by Chitta into Newman’s control module in order to “update the target intensity of the LED light” (Chitta; [0102]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 20170208660 LED Driver circuit with a bleeder circuit for removing a bleed portion from the driving current so as to manage the output power of the LED arrangements.
US 20140312777 Systems and methods for controlling color temperature
US 20120194079 Method and apparatus for controlling dimming levels of LEDs
Pertinent Non-Patent Literature:
W. Ma, X. Xie, Y. Han and H. Deng, "Control scheme for TRIAC dimming high PF single-stage LED driver with adaptive bleeder circuit and non-linear current reference," 2016 IEEE Applied Power Electronics Conference and Exposition (APEC), 2016, pp. 816-821, doi: 10.1109/APEC.2016.7467965.
B. White, H. Wang, Y. -F. Liu and X. Liu, "An Average Current Modulation Method for Single-Stage LED Drivers With High Power Factor and Zero Low-Frequency Current Ripple," in IEEE Journal of Emerging and Selected Topics in Power Electronics, vol. 3, no. 3, pp. 714-731, Sept. 2015, doi: 10.1109/JESTPE.2015.2424680.
T. J. Liang, J. F. Huang and P. K. Yadav, "Design and implementation of dimmable LED control circuit with DALI protocol," 2016 IEEE International Conference on Power and Energy (PECon), 2016, pp. 121-126, doi: 10.1109/PECON.2016.7951545.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access

/LAURA YESILDAG/Patent Examiner, Art Unit 3629